
	

114 S1997 IS: Prepare, Ready, Equip, and Prevent Areas at Risk of Emergency Wildfires Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1997
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Bennet (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide for
			 wildfire mitigation grants and financial assistance in certain areas
			 affected by wildfires.
	
	
		1.Short title
 This Act may be cited as the Prepare, Ready, Equip, and Prevent Areas at Risk of Emergency Wildfires Act of 2015 or the PREPARE Act of 2015. 2.Wildfire MitigationTitle II of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131 et seq.) is amended by inserting after section 203 the following:
			
				203A.Wildfire Mitigation
 (a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Federal Emergency Management Agency;
 (2)the term community wildfire protection plan has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511);
 (3)the term eligible recipient means a State or an Indian tribal government; (4)the term local multi-hazard mitigation plan means a mitigation plan developed by a local government under section 322(b) that addresses wildfire mitigation;
 (5)the term State mitigation plan means a mitigation plan developed by a State under section 322(c) that addresses wildfire mitigation; and
 (6)the term tribal mitigation plan means a mitigation plan developed by a tribal government under section 322(b) that addresses wildfire mitigation.
 (b)Establishment of Wildfire Mitigation Grant ProgramThe President, acting through the Administrator, shall establish a pilot program to make grants to eligible recipients for wildfire mitigation.
 (c)Use of FundsA grant under this section may be used by an eligible recipient— (1)to reduce the hazardous fuel load by reducing the use of fuels that may contribute to catastrophic wildfires in high-risk areas;
 (2)to invest in personnel and organizations to conduct wildfire mitigation; (3)to invest in vehicles and other equipment to conduct wildfire mitigation;
 (4)to mitigate against damage from runoff into waterways and floods caused by erosion from wildfires; (5)to build essential community collaboration and outline the necessary groundwork systems in anticipation of future fires; and
 (6)at the discretion of the Governor of a State or the Chief Executive of an Indian tribal government, and in consultation with the Administrator, for any other wildfire mitigation activities in the State or area under the jurisdiction of the Indian tribal government, as applicable, unless otherwise prohibited by law.
						(d)Eligibility for Assistance
						(1)In general
 (A)EligibilityAn eligible recipient shall be eligible for assistance under this section if the section 420 grant ratio for the eligible recipient is equal to or greater than 125 percent of the population ratio of the eligible recipient.
 (B)RatiosFor purposes of subparagraph (A)— (i)the section 420 grant ratio shall be equal to the quotient of—
 (I)the number of declarations for a grant under section 420 received by the eligible recipient during the 10 years prior to the date on which an application for assistance is submitted under this section, divided by
 (II)the total number of declarations for a grant under section 420 in the United States during the 10 years prior to the date on which an application for assistance is submitted under this section; and
 (ii)the population ratio of the eligible recipient shall be equal to the quotient of— (I)the population of the State or the area under the jurisdiction of the Indian tribal government, as applicable, based on the most recent data available from the Bureau of the Census on the date on which an application for assistance is submitted under this section, divided by
 (II)the population of the United States, based on the most recent data available from the Bureau of the Census on the date on which an application for assistance is submitted under this section.
 (2)WaiverThe President may waive the requirement of paragraph (1) if an eligible recipient— (A)files a petition for waiver of the requirement of paragraph (1); and
 (B)demonstrates that significant environmental changes or shifts in forest health put the eligible recipient at an elevated risk for catastrophic wildfires, as determined by the President.
 (3)Local AssistanceThe Governor of a State may award funds received under this section, to be used solely for the purposes set forth under subsection (c), to—
 (A)any county or municipality in that State with a community wildfire protection plan or a local multi-hazard mitigation plan;
 (B)any Indian tribal government in that State with a tribal mitigation plan; or (C)any other entity that is explicitly referenced in and central to, in the determination of the Governor, the design of a community wildfire protection plan or a local multi-hazard mitigation plan.
 (e)Criteria for AssistanceIn determining whether to award a grant to an eligible recipient under this section, the President shall—
 (1)give preference to— (A)an eligible recipient with a high level of need for assistance based on the best scientific data available;
 (B)an eligible recipient that previously received a grant under this section and effectively used the Federal funds for wildfire mitigation activities in the State or area under the jurisdiction of the Indian tribal government, as applicable, as determined by the President; and
 (2)consider environmental conditions in a State or an area under the jurisdiction of an Indian tribal government, as applicable, including environmental changes, deteriorating forest health, and overall wildfire risk.
						(f)Application for Assistance
 (1)In generalTo request a grant under this section, an eligible recipient shall submit an application to the Administrator in such form, in such manner, and containing such information as the Administrator may reasonably require.
 (2)ContentsIn addition to any other requirements that may be specified by the Administrator, an eligible recipient submitting an application for a grant under this section shall demonstrate that—
 (A)in the case of an eligible recipient that is a State— (i)the State has a State mitigation plan;
 (ii)the State shall provide matching non-Federal funds equal to not less than 25 percent of the amount of Federal funds made available under this subsection;
 (iii)a county or municipality that may receive funds from the grant has a community wildfire protection plan or a local multi-hazard mitigation plan; and
 (iv)an Indian tribal government that may receive funds from the grant has a tribal mitigation plan; and (B)in the case of an eligible recipient that is an Indian tribal government—
 (i)the Indian tribal government has a tribal mitigation plan; and (ii)the Indian tribal government shall—
 (I)provide matching non-Federal funds equal to not less than 25 percent of the amount of Federal funds made available under this subsection; or
 (II)if the Indian tribal government is a small impoverished community, as defined in section 203(a), provide non-matching Federal funds equal to not less than 10 percent of the amount of Federal funds made available under this subsection.
 (g)ReportNot later than 1 year after the date of receipt of a grant under this section, the recipient shall submit to the Administrator a report, which shall be made publically available, on the use of funds made available under the grant.
					(h)Funding for Assistance
 (1)Predisaster mitigation fundSubject to the availability of funds in the National Predisaster Mitigation Fund established under section 203(i), the Administrator shall use not less than $20,000,000 and not more than $30,000,000 from unobligated amounts in the National Predisaster Mitigation Fund for each of fiscal years 2016 through 2021 in carrying out this section.
 (2)Rule of constructionNothing in this section shall be construed to increase the amount of appropriations authorized for the Department of Homeland Security in any given fiscal year..
		3.Wildfire Mitigation Assistance
 (a)In GeneralSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
					
						(d)Hazard mitigation assistance
 Whether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section.
						.
 (b)Conforming AmendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
 (1)in section 404(a) (42 U.S.C. 5170c(a))— (A)by inserting before the first period , or any area in which assistance was provided under section 420; and
 (B)in the third sentence, by inserting or event under section 420 after major disaster each place that term appears; and (2)in section 322 (e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place that term appears.
 4.Factors to consider for major disaster declarationNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall amend subsection (a) of section 206.48 of title 44, Code of Federal Regulations, to require the Federal Emergency Management Agency to consider, in evaluating a Governor's request for major disaster assistance under the Public Assistance Program, whether—
 (1)post-fire flooding occurred within 5 years, and as a result, of a single wildfire event in the State; and
 (2)the State received fire management assistance under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) related to the major disaster for which the Governor is requesting assistance under the Public Assistance Program.
			5.Post-fire funding guide
 (a)Creation and distributionNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall create and make publically available a post-fire recovery funding and resource guide for local communities.
 (b)Involvement by local leadersThe Administrator of the Federal Emergency Management Agency shall create the guide under subsection (a) in collaboration with local leaders who have experienced wildfires in their communities and who understand the requirements for the use of Federal disaster funds.
 (c)UpdatesThe Administrator of the Federal Emergency Management Agency shall update the guide under subsection (a) as programs and resources change.
